Howry, J.,
delivered the opinion of the court:
This case presents substantially the same conditions of fact and the application of the same legal principles arising out of the findings set forth in the case of Barnes v. United States, ante, p. 7, with one exception.
The exception grows out of that much of the tenth finding which discloses the taking of one-half of an acre of land owned and occupied by the plaintiff as a mill site on the Monongahela Liver. This mill site' covered more land than the one-half acre taken, but the proof reasonably establishes that this one-half acre was permanently submerged in consequence of the construction by the United States of the dam below the mill site for the improvement of the river. *35The reasonable value of the property so submerged appears in the findings.
When property is taken and appropriated by the United States in the exereise of the right of eminent domain, with no claim of title on the part of the Government to the property so appropriated, an implied contract to pay for the same is raised, and the court has jurisdiction to entertain such a case. Schillinger v. United States, 24 C. Cls. R., 278; Great Falls Mfg. Co. v. United States, 112 U. S. R., 645; Langford v. United States, 101 ib., 341; Palmer v. United States, 128 ib., 262; Lynah v. United States, 188 ib., 445.
The permanent submerging of the quantity of land shown by the findings is such a talcing as renders the Government liable. Consequently plaintiff is entitled to a report to Congress for the value of the property shown to have been so destroyed as to be useless to him. It was a taking.
As the plaintiff has not claimed in his petition to be entitled to a judgment against the United States under the thirteenth section of the act of March 3, 1887, 24 Stat., 505, the court makes its report under the provisions of the Bowman Act.
The other sums claimed by the plaintiff in his petition do not constitute either a legal or an equitable claim against the United States.
The findings and conclusions of the court will be reported to Congress, together with this opinion.